Citation Nr: 1759475	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO. 13-36 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

The Veteran's erectile dysfunction is not manifest by a deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for erectile dysfunction have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.115b DC 7522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2017). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2017).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran claims entitlement to a compensable initial disability rating for erectile dysfunction, which is currently rated as noncompensable, or zero percent disabling, from January 11, 2012, under DC 7522, regarding an unlisted disability of the genitourinary system rated by analogy as deformity of the penis, with loss of erectile power. 38 C.F.R. § 4.115b, DC 7522 (2017). 

Pursuant to DC 7522, deformity of the penis, with loss of erectile power, warrants a 20 percent disability rating. Id. Additionally, a note to DC 7522 indicates that entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350 (2017) should also be considered, see id.; however, the Board notes that the Veteran is already in receipt of a separate award of SMC due to loss of use of a creative organ as a result of his erectile dysfunction from January 11, 2012.

Although the rating schedule does not provide a zero percent evaluation for DC 7522, a noncompensable, zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a compensable evaluation for erectile dysfunction.  The reasons follow.

The Veteran was afforded a VA examination in January 2012. The VA examiner found that the Veteran had erectile dysfunction which was as likely as not attributable to prostate cancer and was unable achieve an erection sufficient for penetration and ejaculation with or without medication. The examiner noted that the Veteran did not have any other residual complications of prostate cancer or treatment for prostate cancer.

In an April 2012 notice of disagreement and December 2013 substantive appeal (VA Form 9), the Veteran stated that he is unable to achieve an erection and that it has affected his marriage and sex life. In the December 2013 VA Form 9, the Veteran also reported that he did not have a penis deformity and never discussed it with the January 2012 VA examiner because he did not have a penis deformity.

The Veteran was afforded another VA examination in February 2017. The examiner found that the Veteran has erectile dysfunction, however is unable to achieve an erection sufficient for penetration and ejaculation with or without medication. Further, upon physical examination, the penis and testes were noted to be normal.

Notably, under DC 7522, a 20 percent disability rating requires deformity of the penis, with loss of erectile power. 38 C.F.R. § 4.115b, DC 7522 (emphasis added); cf. Melson v. Derwinski, 1 Vet. App. 334 (1991). While the evidence above documents the Veteran's loss of erectile power, the preponderance of the evidence is against a finding that the Veteran has exhibited a deformity of the penis at any time during the appeal period. The Veteran has specifically denied any such deformity. As such, the Board finds that a compensable disability rating is not warranted under DC 7522 for any period on appeal. 

The Board notes that while the Veteran is in receipt of a noncompensable evaluation for erectile dysfunction, he is in receipt of special monthly compensation for loss of use of a creative organ, which entitles him to an additional sum of money each month for such loss.

In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial disability rating for erectile dysfunction, there is no reasonable doubt to be resolved, and the claim is denied. See 38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 49.



ORDER

An initial compensable disability rating for erectile dysfunction is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


